      Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 1 of 14



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 MARK CAMERON, Individually and on Behalf of                 Case No.: _____________________
 Others Similarly Situated,

 v.                                                          Jury Trial Demanded

 PINPOINT PIPELINE INSPECTION &
 TESTING, LLC and BUCKEYE PARTNERS, L.P.



                                     ORIGINAL COMPLAINT

                                              SUMMARY

       1.      Pinpoint Pipeline Inspection & Testing, LLC (Pinpoint) and Buckeye Partners, LP

(Buckeye) (collectively Defendants) do not pay their Day Rate Workers overtime as required by the Fair

Labor Standards Act (FLSA), the Pennsylvania Minimum Wage Act (PMWA), the Ohio Minimum Fair

Wage Standards Act (OMFWSA), and the Ohio Prompt Pay Act (OPPA) (the OMFWSA and the

OPPA referred to collectively as the “Ohio Acts”).

       2.      Instead, Defendants pay their Day Rate Workers a flat daily rate for all hours worked in

a workweek, including those in excess of 40 in a workweek.

       3.      Defendants’ day rate pay plan violates the FLSA, the PMWA and the Ohio Acts because

the Day Rate Workers are owed overtime for hours worked in excess of 40 in a week at the rate of

one-and-one-half times their regular rates.

       4.      Mark Cameron (Cameron) brings this action to recover the unpaid overtime and other

damages owed to Defendants’ Day Rate Workers.
      Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 2 of 14



                                     JURISDICTION AND VENUE

        5.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

arises under a federal statute. 29 U.S.C. § 216(b). The Court also has supplemental jurisdiction over any

state law sub-class pursuant to 28 U.S.C. § 1367.

        6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1). Buckeye is a resident

of this District and Division. Buckeye and Pinpoint are residents of the State of Texas.

                                               PARTIES

        7.      Cameron worked for Defendants as a Safety Inspector from approximately October

2017 to August 2018 in Pennsylvania, Ohio, and Michigan.

        8.      Throughout his employment, Defendants paid Cameron a flat daily rate for all the

hours he worked including those in excess of 40 in a workweek (day rate pay plan).

        9.      Cameron’s consent to be a party plaintiff is attached.

        10.     Cameron brings a FLSA collective action on behalf of himself and all other

Defendants’ Day Rate Workers who were paid according to Defendants’ day rate pay plan.

        11.     The FLSA class of employees Cameron seeks to represent consists of:

        All Day Rate Workers employed by Defendants in the U.S. and paid according
        to Defendants’ day rate pay plan at any time during the last 3 years (the Day
        Rate Workers).

        12.     Cameron brings Rule 23 class actions on behalf of himself and all other Defendants’

Day Rate Workers who were paid according to Defendants’ day rate pay plan in Pennsylvania and Ohio,

respectively.

        13.     The PMWA subclass of employees Cameron seeks to represent consists of:

        All Day Rate Workers employed by Defendants in Pennsylvania and paid according to
        Defendants’ day rate pay plan at any time during the last 3 years (the Pennsylvania
        Workers).

        14.     The Ohio Acts subclass of employees Cameron seeks to represent consists of:


                                                    -2-
      Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 3 of 14



        All Day Rate Workers employed by Defendants in Ohio and paid according to
        Defendants’ day rate pay plan at any time during the last 3 years (the Ohio Workers).

        15.     Pinpoint is a Texas limited liability company with its headquarters in Rotan, Texas.

        16.     Pinpoint provides pipeline inspection and testing services, line locating services, NDE

services, welder certifications, anomaly assessments, GPS marking & locating services, and cathodic

protection related services. 1

        17.     Pinpoint may be served by serving its registered agent for service of process: Jeremy

K. Hyer, 1128 County Road 349, Rotan, Texas 79546, or at any other place where Jeremy K. Hyer may

be found.

        18.     Buckeye is a publicly traded master partnership organized under the laws of the State

of Delaware and with its principal executive offices in Houston, Texas.

        19.     Buckeye “owns and operates a diversified global network of integrated assets providing

midstream logistic solutions, primarily consisting of the transportation, storage, processing and

marketing of liquid petroleum products.” 2

        20.     Buckeye may be served by serving its registered agent for service of process:

Corporation Service Company d/b/a CSC Lawyers Incorporating Service Company, 211 East 7th St.,

Suite 200, Austin, Texas 78701.

                                          FLSA COVERAGE

        21.     For at least the past 3 years, Defendants have been employers and/or joint employers

within the meaning of section 3(d) of the FLSA. 29 U.S.C. § 203(d).

        22.     For at least the past 3 years, Defendants have been part of an enterprise within the

meaning of section 3(r) of the FLSA. 29 U.S.C. § 203(r).




1       https://pinpointinspectandtest.com/career-opportunities
2       https://www.buckeye.com/AboutUs/tabid/54/Default.aspx

                                                  -3-
      Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 4 of 14



        23.      For at least the past 3 years, Defendants have been part of an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1).

        24.      Defendants have, and have had, employees engaged in commerce or in the production

of goods for commerce, or employees handling, selling, or otherwise working on goods or materials

(including tools, flashlights, smart phones/devices, badges, uniforms, computers, personal protection

equipment, etc.) that have been moved in or produced for commerce.

        25.      Further, Defendants’ annual gross volume of sales have well exceeded $1,000,000 for

at least the past 3 years.

        26.      For at least the past 3 years, Cameron and the Day Rate Workers were engaged in

commerce or in the production of goods for commerce.

        27.      Defendants treated all their Day Rate Workers (including Cameron) as employees by

setting their work schedules, controlling their job assignments, withholding taxes from their pay, and

maintaining their personnel records.

                                                  FACTS

        28.      Pinpoint provides a variety of Day Rate Workers and inspection services to its clientele

including environmental inspectors, welding inspectors, pipeline integrity inspectors, utility/craft

inspectors, NACE inspectors, NDE inspectors, right-of-way inspectors, vendor inspectors, I&E

inspectors, and CP inspectors. 3

        29.      Buckeye “operates approximately 6,000 miles of pipeline located primarily in the

northeastern and upper Midwestern portions of the United States, and services over 100 delivery




3       https://pinpointinspectandtest.com/inspector-classifications

                                                    -4-
      Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 5 of 14



locations” transporting “liquid petroleum products, including gasoline, jet fuel and a variety of

distillates, from major supply sources to terminals and airports located within end-use markets.” 4

          30.   Cameron and the Day Rate Workers are the employees who perform the various

pipeline and safety inspection services to Pinpoint’s clientele, including Buckeye.

          31.   Defendants’ Day Rate Workers, including Cameron, typically work more than 40 hours

a week.

          32.   Defendants’ Day Rate Workers often worked 60 or more hours per workweek.

          33.   Defendants paid all their Day Rate Workers pursuant to their day rate pay plan with no

additional compensation for overtime regardless of the number of hours worked that workweek.

          34.   In October 2017 Cameron began working for Defendants as a Safety Inspector in

Western Pennsylvania, Northern Ohio, and the Detroit, Michigan areas.

          35.   As a Safety Inspector Cameron was responsible for enforcing safety policies, plans, and

specifications based on state and federal standards and common best practices for the industry,

communicating with Pinpoint and Buckeye personnel to ensure compliance with safety requirements

and holding safety meetings for field personnel.

          36.   Defendants’ records reflect the hours Cameron works each workweek and pay period.

          37.   Defendants paid Cameron a flat daily rate for each day he worked.

          38.   Defendants also gave Cameron a daily per diem that they did not count as wages paid.

          39.   Defendants never guaranteed Cameron a minimum salary per week.

          40.   Although he often worked more 60 or more hours per workweek, Defendants never

paid Cameron any overtime but, rather, paid him only a daily rate for each day worked.




4
https://www.buckeye.com/BusinessOperations/PipelineTransportationOperations/tabid/584/Default.aspx


                                                   -5-
      Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 6 of 14



        41.     All Defendants’ Day Rate Workers perform duties like those Cameron performs:

enforcing safety policies, plans, and specifications based on state and federal standards and common

best practices for the industry, communicating with Pinpoint and Buckeye personnel to ensure

compliance with safety requirements, and holding safety meetings for field personnel.

        42.     The Day Rate Workers work similar hours and are denied overtime as a result of the

same illegal day rate pay practice.

        43.     All Defendants’ Day Rate Workers regularly worked in excess of 40 hours in a

workweek.

        44.     Instead of paying Day Rate Workers overtime, Defendants pays them only their flat

daily rate for each day worked with no additional pay for working hours in excess of 40 in a workweek.

        45.     As a result, Defendants failed to pay the Day Rate Workers proper overtime

compensation for hours worked in excess of 40 in a workweek.

                                        FLSA VIOLATIONS

        46.     Cameron incorporates all preceding paragraphs.

        47.     Defendants’ day rate pay plan violates the FLSA because Cameron and the other Day

Rate Workers did not receive overtime pay for working more than 40 hours in a week.

        48.     Defendants knew, or showed reckless disregard for whether, their day rate pay plan

violated the FLSA.

        49.     Defendants’ failure to pay overtime compensation to the Day Rate Workers was not

based on any reasonable interpretation of the law.

        50.     Nor was Defendants’ decision not to pay overtime made in good faith.

        51.     Accordingly, Cameron and all those who are similarly situated are entitled to recover

their unpaid overtime under the FLSA, liquidated damages, attorney’s fees, and costs.




                                                -6-
      Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 7 of 14



                                            PMWA VIOLATIONS

       52.     Cameron incorporates all preceding paragraphs.

       53.     Cameron brings this claim under the PMWA as a Rule 23 class action.

       54.     The conduct alleged herein violates the PMWA (43 Pa. Stat. Ann. § 333.104).

       55.     The Day Rate Workers who worked overtime for Defendants in Pennsylvania are the

Pennsylvania Workers.

       56.     At all relevant times, Defendants were subject to the requirements of the PMWA.

       57.     At all relevant times, Defendants employed Cameron and each Pennsylvania Worker as

an “employee” within the meaning of the PMWA.

       58.     The PMWA requires employers like Defendants to pay employees at 1.5 times the

regular rate of pay for hours worked in excess of 40 hours in any one week.

       59.     Cameron and each Pennsylvania Worker are entitled to overtime pay under the PMWA.

       60.     Defendants had a policy and practice of failing to pay these workers overtime for hours

worked in excess of 40 hours per workweek.

       61.     Cameron and each Pennsylvania Worker seek unpaid overtime in amount equal to 1.5

times the regular rate of pay for work performed in excess of 40 hours in a workweek, prejudgment

interest, all available penalty wages, and such other legal and equitable relief as the Court deems just

and proper.

       62.     Cameron and each Pennsylvania Worker also seek recovery of attorneys’ fees, costs,

and expenses of this action, to be paid by Defendants, as provided by the PMWA.

                                      OHIO ACTS VIOLATIONS

       63.     Cameron incorporates all preceding paragraphs.

       64.     Cameron brings these claims under the Ohio Acts as a Rule 23 class action.

       65.     The conduct alleged herein violates the Ohio Acts.


                                                 -7-
      Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 8 of 14



       66.     The Day Rate Workers who worked overtime for Defendants in Ohio are the Ohio

Workers.

       67.     At all relevant times, Defendants were subject to the requirements of the Ohio Acts.

       68.     At all relevant times, Defendants employed Cameron and the Ohio Workers as

“employees” within the meaning of the Ohio Acts.

       69.     The OMFWSA requires that employees receive overtime compensation at not less than

1.5 times the employee’s regular rate of pay for all hours worked over 40 in one workweek, “in the

manner and methods provided in and subject to the exemptions of section 7 and section 13 of the

Fair Labor Standards Act of 1937.” See O.R.C. § 4111.03(A); see also 29 U.S.C. § 207(a)(1).

       70.     As employees of Defendants, Cameron and the Ohio Workers worked in excess of the

maximum weekly hours permitted under O.R.C. §4111.03 but were not paid overtime wages for this

time spent working.

       71.     Cameron and the Ohio Workers seek back wages, attorney fees, and costs from

Defendants for violating the OMFWSA.

       72.     The OPPA requires that Defendants pay Cameron and the Ohio Workers all wages,

including unpaid overtime, on or before the first day of each month, for wages earned by them during

the first half of the preceding month ending with the 15th day thereof, and on or before the 15th day

of each month, for wages earned by them during the last half of the preceding calendar month. See

O.R.C. § 4113.15(A).

       73.     During all material times, Cameron and the Ohio Workers were not paid wages, either

their regular rates, a minimum wage, or overtime wages at 1.5 times their regular rates within 30 days

of performing the work. See O.R.C. §4113.15(B).

       74.     Cameron’s and the Ohio Workers’ unpaid wages remain unpaid for more than than 30

days beyond their regularly scheduled payday.


                                                  -8-
       Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 9 of 14



        75.     In violating the OPPA, Defendants acted willfully, without a good faith basis and with

reckless disregard of clearly applicable Ohio law.

                          COLLECTIVE AND CLASS ACTION ALLEGATIONS

        76.     Cameron incorporates all preceding paragraphs.

        77.     Numerous employees have been denied overtime by Defendants’ day rate pay plan

which is in willful violation of the FLSA, the PMWA, and the Ohio Acts.

        78.     Numerous other individuals who worked with Cameron indicated they were paid in

the same manner, performed similar work, and were not paid overtime as required by state and federal

law.

        79.     From his observations and experience working for Defendants, Cameron is aware

Defendants’ illegal practices or policies have been imposed on other Day Rate Workers, the

Pennsylvania Workers, and the Ohio Workers.

        80.     The Day Rate Workers, the Pennsylvania Workers, and the Ohio Workers all regularly

worked in excess of 40 hours per week and received only their flat daily rates for all hours worked.

        81.     These employees are similarly situated to Cameron in terms of relevant job duties, pay

provisions, and employment practices.

        82.     Defendants’ failure to pay overtime as required by the FLSA, the PMWA, and the Ohio

Acts results from a generally applicable, systematic pay plan that is not dependent on the personal

circumstances of the Day Rate Workers, the Pennsylvania Workers, or the Ohio Workers.

        83.     Thus, Cameron’s experiences are typical of the experiences of the Day Rate Workers,

the Pennsylvania Workers, and the Ohio Workers.

        84.     The specific job titles or precise job locations of the various Day Rate Workers do not

prevent collective or class treatment.




                                                     -9-
     Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 10 of 14



        85.        All Day Rate Workers, regardless of their precise job requirements or rates of pay, are

entitled to overtime for hours worked in excess of 40 in a week.

        86.        Cameron has no interests contrary to, or in conflict with, the Day Rate Workers, the

Pennsylvania Workers and the Ohio Workers.

        87.        Like each Day Rate Worker, Pennsylvania Worker, and Ohio Worker, Cameron has an

interest in obtaining the unpaid overtime wages owed to him under state and/or federal law.

        88.        This class/collective action is superior to individual claims as a means for fair and

efficient adjudication of the claims.

        89.        Absent this action, many Day Rate Workers, Pennsylvania Workers and Ohio Workers

likely will not obtain redress of their injuries and Defendants will reap the unjust benefits of violating

the FLSA and applicable state labor laws.

        90.        Furthermore, even if some of the Day Rate Workers, Pennsylvania Workers, and Ohio

Workers could afford individual litigation against Defendants, it would be unduly burdensome to the

judicial system.

        91.        Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

        92.        The questions of law and fact common to the Day Rate Workers, the Pennsylvania

Workers and the Ohio Workers predominate over any questions affecting solely the individual

members.

        93.        Among the common questions of law and fact are:

                   (a). Whether Defendants employed the Day Rate Workers within the meaning of the

applicable state and federal statutes, including the FLSA, the PMWA and the Ohio Acts;

                   (b). Whether Defendants’ day rate pay plan complies with the FLSA, the PMWA, and

the Ohio Acts;


                                                   - 10 -
      Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 11 of 14



                 (c). Whether Defendants’ decision to not pay time and a half for overtime to the Day

Rate Workers, the Pennsylvania Workers, and the Ohio Workers was made in good faith;

                 (d). Whether Defendants’ decision to not pay time and a half for overtime to the Day

Rate Workers, the Pennsylvania Workers and the Ohio Workers was willful; and

                 (e). Whether Defendants’ pay practices were applied uniformly across the nation to all

Day Rate Workers, Pennsylvania Workers and Ohio Workers, respectively.

        94.      Cameron’s claims are typical of the claims of the Day Rate Workers, the Pennsylvania

Workers, and the Ohio Workers.

        95.      Cameron and the Day Rate Workers, the Pennsylvania Workers, and the Ohio Workers

sustained damages arising out of Defendants’ illegal and uniform employment pay practices.

        96.      Cameron knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective or class action.

        97.      Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts.

        98.      Therefore, this issue does not preclude collective and class action treatment.

        99.      Cameron retained counsel competent and experienced in complex wage-and-hour class

action litigation.

        100.     Numerous courts have appointed Plaintiff ’s counsel to litigate class actions on behalf

of employees asserting overtime misclassification and other wage-and-hour claims under state and

federal wage laws.

        101.     Plaintiff ’s counsel will commit the necessary resources to prosecute this action

vigorously for the benefit of all class members.

                                              JURY DEMAND

        102.     Cameron demands a trial by jury.


                                                   - 11 -
Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 12 of 14



                                 RELIEF SOUGHT

 103.   Wherefore, Cameron prays for:

        (a)    an order allowing Cameron’s FLSA claims to proceed as a collective action and
               directing notice to the other Day Rate Workers;

        (b)    an order allowing Cameron’s PMWA claims and Ohio Act claims to proceed as
               class actions on behalf of the other Pennsylvania Workers and Ohio Workers,
               respectively;

        (c)    judgment finding Defendants in violation of the FLSA, the PMWA and the
               Ohio Acts;

        (d)    judgment finding Defendants liable for to Cameron and the Day Rate Workers,
               the Pennsylvania Workers and the Ohio Workers for unpaid overtime, an equal
               amount of liquidated damages and all applicable penalty wages;

        (e)    judgment awarding Cameron and the Day Rate Workers, the Pennsylvania
               Workers and the Ohio Workers reasonable attorney’s fees and costs of this
               action;

        (f)    judgment awarding Cameron and the Day Rate Workers, the Pennsylvania
               Workers and the Ohio Workers pre- and post-judgment interest at the highest
               rates allowed by law; and

        (g)    such other and further relief as may be necessary and appropriate.



                                      Respectfully submitted,

                                      BRUCKNER BURCH PLLC

                                             /s/ Richard J. (Rex) Burch
                                      By: ________________________
                                             Richard J. (Rex) Burch
                                             Texas Bar No. 24001807
                                             Fed. I.D. 21615
                                             Michael K. Burke
                                             Texas Bar No. 24012359
                                             Fed. I.D. 24356
                                      8 Greenway Plaza, Suite 1500
                                      Houston, Texas 77046
                                      713-877-8788 – Telephone
                                      713-877-8065 – Facsimile
                                      rburch@brucknerburch.com
                                      mburke@brucknerburch.com


                                        - 12 -
Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 13 of 14




                                      Michael A. Josephson
                                      Texas Bar No. 24014780
                                      Fed. I.D. 27157
                                      Taylor A. Jones
                                      Texas Bar No. 24107823
                                      Fed. I.D. 3348814
                               JOSEPHSON DUNLAP
                               11 Greenway Plaza, Suite 3050
                               Houston, Texas 77046
                               713-352-1100 – Telephone
                               713-352-3300 – Facsimile
                               mjosephson@mybackwages.com
                               tjones@mybackwages.com



                               ATTORNEYS IN CHARGE FOR PLAINTIFF




                                - 13 -
Case 4:19-cv-04419 Document 1 Filed on 11/08/19 in TXSD Page 14 of 14




                                - 14 -
